DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 12 are objected to because of the following informalities:  
 The several usage of the term “space” makes the claim hard to read. The applicant is asked to use “outside” or “an outside space” instead of “ the space of outside” see lines 6-7, repeated in lines 8-9, and in line 11.
 In line 1 of claim 12. “the cap member” should read as “a cap member” as the claim depends on claim 9 (there is insufficient antecedent basis for this limitation in the claim) or change the dependency (claim 11 recites the cap member).
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5,7-10, 15-16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mann (US. 20040031721A1).
Re Claim 1, Mann discloses a storage container (kit package or 260, Figs. 1-8) configured to accommodate a medical instrument (annotated Fig. 5 of Mann) that comprises: a catheter member (left section of 70, ¶0024, introducer) and a dilator member (80, the catheter, Note: elements such as introducer, sheath, catheter, dilator, cannula, needle are tubular shape and the can be used in procedure of transferring material from/into the body, so terms can be exchangeable between these elements in general), the catheter member including a catheter main body (annotated Fig. 5 of Mann), a catheter hub disposed at a proximal portion of the catheter main body (annotated Fig. 5 of Mann), a tubular member (annotated Fig. 5 of Mann) disposed on a side face of the catheter hub and communicating with a lumen of the catheter hub (the catheter has a lumen for biopsy and the hub’s lumen is communicate with the lumen to perform a vacuum, Fig. 8) and a connector unit (annotated Fig. 5 of Mann) disposed at an end portion of the tubular member opposite to the catheter hub (annotated Fig. 5 of Mann), the dilator member including a dilator main body insertable into a lumen of the catheter main body (portion that is inside catheter body, Fig. 8) and a dilator hub ( upper end) disposed at a proximal portion of the dilator main body (Fig. 5), the storage container comprising: a side face part surrounding a space that is configured to accommodate the medical instrument (annotated Fig. 5 of Mann); a first storage part configured to receive the catheter main body or the catheter hub (annotated Fig. 5 of Mann); a second storage part configured to receive the tubular member while the connector unit is disposed in the space (annotated Fig. 5 of Mann); a third storage part configured to receive the dilator main body or the dilator hub (annotated Fig. 5 of Mann); but it fails to specifically disclose that the third storage part is disposed between the first storage part and the second storage part. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the location of the third storage such that the third storage part is disposed between the first storage part and the second storage part, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum location involves only routine skill in the art.  MPEP 2144.04(IV-C) for the purpose of minimizing the material of packaging.


    PNG
    media_image1.png
    721
    521
    media_image1.png
    Greyscale

Annotated Fig. 5 of Mann
Re Claim 3, Mann discloses further comprising: a fourth storage part (240, Fig. 3) positioned outside the space and configured to receive a guide wire (20, ¶0020); and a fixing member configured to fix the guide wire to the side face part ( the cover polymer, Fig. 3, ¶0055).  
Re Claim 5, Mann discloses wherein the side face part includes a first wall (right side wall of 260), a second wall (left side wall of 260 or the wall of the kit ¶0031), a third wall (top side wall of 260) and a fourth wall (bottom side wall of 260), the first and second walls being positioned parallel to and opposite one another (Fig. 5), the third and fourth walls being positioned parallel to and opposite one another (Fig. 5), the space including a first space and a second space that are separated from one another by a partition wall positioned between the first and second spaces (piece of polymer between first space contains right 70 and second space left 70).  
Re Claim 7, Mann discloses wherein the storage container is a parallelepiped possessing (Fig. 5) a largest dimension in a direction parallel to the first, second, third and fourth walls (Fig. 5).  
Re Claim 8, Mann discloses a third space (space 250) separated from both the first space and the second space by the second wall ( ¶0013, the kit wall); the third space being at least partially enclosed by the second wall and a fifth wall parallel ( left wall of 250) to the second wall, the third space being configured to receive a guide wire (¶0013, ¶0041, this can be done by arranging the kit and the components in parallel to each other).
Re Claim  9, Mann discloses a packaging member (kit package, Figs. 1-8)  packaging a medical instrument that comprises a catheter member (left section of 70, ¶0024, introducer) and a dilator member (annotated Fig. 5 of Mann), the catheter member including a catheter main body (80, annotated Fig. 5 of Mann), a catheter hub disposed at a proximal portion of the catheter main body (annotated Fig. 5 of Mann), a tubular member disposed on a side face of the catheter hub (annotated Fig. 5 of Mann), and communicating with a lumen of the catheter hub (the catheter has a lumen for biopsy and the hub’s lumen is communicate with the lumen to perform a vacuum, Fig. 8) and a connector unit disposed at an end portion of the tubular member opposite to the catheter hub (annotated Fig. 5 of Mann), the dilator member including a dilator main body insertable into a lumen of the catheter main body (portion that is inside catheter body, Fig. 8) and a dilator hub disposed at a proximal portion of the dilator main body (upper end), the packaging member comprising: a storage container (260) comprising: a side face part  ( side of 260) surrounding a space in which is disposed the connector unit (Fig. 5); a first storage part at which is stored the catheter main body or the catheter hub (annotated Fig. 5 of Mann), a part of the catheter main body extending into the space (annotated Fig. 5 of Mann); a second storage part at which is received the tubular member (annotated Fig. 5 of Mann); a third storage part at which is stored the dilator main body or the dilator hub (annotated Fig. 5 of Mann); and the space and the medical instrument being enclosed and being prevented from communicating with outside the packaging member so that the space and the medical instrument remain in a sterilized state when sterilized (¶0015, ¶0055), but it fails to disclose the third storage part being disposed between the first storage part and the second storage part.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the location of the third storage such that the third storage part is disposed between the first storage part and the second storage part, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum location involves only routine skill in the art.  MPEP 2144.04(IV-C) for the purpose of minimizing the material of packaging
Re Claim 10, Mann discloses wherein the space, the catheter member and the dilator member are sterilized (¶0015). 
Re Claim 15, Mann discloses wherein the side face part includes a first wall (right side wall of 260), a second wall (left side wall of 260 or the wall of the kit ¶0031), a third wall (top side wall of 260) and a fourth wall (bottom side wall of 260), the first and second walls being positioned parallel to and opposite one another (Fig. 5), the third and fourth walls being positioned parallel to and opposite one another (Fig. 5), the third and fourth walls being positioned parallel to and opposite one another, the storage container being a parallelepiped possessing (Fig. 5) a largest dimension in a direction parallel to the first, second, third and fourth walls (Fig. 5).  
Re Claim 16, Mann discloses wherein the side face part includes a first wall (right side wall of 260), a second wall (left side wall of 260 or the wall of the kit ¶0031), a third wall (top side wall of 260) and a fourth wall (bottom side wall of 260), the first and second walls being positioned parallel to and opposite one another (Fig. 5), the third and fourth walls being positioned parallel to and opposite one another (Fig. 5), the space including a first space and a second space  separated from one another by a partition wall positioned between the first and second spaces (piece of polymer between first space contains right 70 and second space left 70) and further comprising a third space (space 250) separated from both the first space and the second space by the second wall ( ¶0013, the kit wall), the third space being at least partially enclosed by the second wall and a fifth wall parallel ( left wall of 250) to the second wall and  a guide wire  positioned in the third space (¶0013, ¶0041, this can be done by arranging the kit and the components in parallel to each other).
 Re Claim 18, Mann discloses a medical instrument set (kit, Figs. 1-8) comprising: a medical instrument (annotated Fig. 5 of Mann) that comprises: a catheter member (left section of 70, ¶0024, introducer) and a dilator member (80, the catheter, Note: elements such as introducer, sheath, catheter, dilator, cannula, needle are tubular shape and the can be used in procedure of transferring material from/into the body, so terms can be exchangeable between these elements in general), the catheter member including a catheter main body (annotated Fig. 5 of Mann), a catheter hub disposed at a proximal portion of the catheter main body (annotated Fig. 5 of Mann), a tubular member (annotated Fig. 5 of Mann) disposed on a side face of the catheter hub and communicating with a lumen of the catheter hub (the catheter has a lumen for biopsy and the hub’s lumen is communicate with the lumen to perform a vacuum, Fig. 8) and a connector unit (annotated Fig. 5 of Mann) disposed at an end portion of the tubular member opposite to the catheter hub (annotated Fig. 5 of Mann), the dilator member including a dilator main body insertable into a lumen of the catheter main body (portion that is inside catheter body, Fig. 8) and a dilator hub (upper end) disposed at a proximal portion of the dilator main body (Fig. 5), a storage container comprising: a side face part surrounding a space ( space that contains the medical instrument); a first storage part (annotated Fig. 5 of Mann), a second storage part and a third storage part (annotated Fig. 5 of Mann); the connector unit being located in the space (annotated Fig. 5 of Mann), the catheter main body or the catheter hub being stored in the first storage part while a part of the catheter main body extends into the space (annotated Fig. 5 of Mann), the tubular member being stored in the second storage space (annotated Fig. 5 of Mann); an accessory (60) accommodated in the space and having a width smaller than a maximum width of the connector unit in a direction intersecting an axial direction of the tube member (annotated Fig. 5 of Mann), but it fails to disclose the third storage part being disposed between the first storage part and the second storage part. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the location of the third storage such that the third storage part is disposed between the first storage part and the second storage part, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum location involves only routine skill in the art.  MPEP 2144.04(IV-C) for the purpose of minimizing the material of packaging.
Re Claim 19, Mann discloses wherein the space, the catheter member, the dilator member and the accessory are sterilized, the space, the catheter member, the dilator member and the accessory being enclosed and being prevented from communicating with outside the packaging member so that the space and the medical instrument remain in a sterilized state when sterilized(¶0015, ¶0055).  
Claim(s) 2, 4, 6,13,14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mann (US. 20040031721A1) in view of Itou et al. (US. 20060011501A1)(“Itou”).
Re Claim 2, Mann discloses wherein the space surrounded by the side face part (annotated Fig. 5 of Mann), the third storage part being positioned so that a straight line connecting a center of the first storage part (center of first storage) and a center of the second storage part (center of the second storage part) does not pass through the third storage part as viewed from the open end (annotated Fig. 5 of Mann), but it fails to discloses that the side face part has an open end.
However, Itou discloses a storage container (1 in kit package, Figs. 1-7) and wherein side face part (side wall of 10 and/ or 20) has an open (22, 24, ¶0028).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify side face wall of  Mann  to include an open end so that the side face part has an open end as taught by Itou for the purpose of allowing to span the catheters or used in surgical operation for attaching the catheter (Itou, ¶0028).
Re Claim 4 Mann discloses an upper face part ( upper the face of the base 260) inside the side face part and on one end of the side face part (Fig. 5); a lower face part (inner face of polymer that cover the 80, 60, 70, ¶0055) facing towards the upper face part (Fig. 5), the side face part being positioned between the upper face part and the lower face part (Fig. 5); but it fails to disclose that the first storage part being a first hole that communicates the space with outside of the space on an end of the space adjacent the upper face part; the second storage part being a second hole that communicates the space with the outside of the space on an end of the space adjacent the upper face part; the third storage part being a third hole that communicates the space with the outside of the space adjacent the upper face part; the space surrounded by the side face part including an open end; and the first hole and the third hole being provided in a support part positioned at the open end of the space and covering at least a part of the open end so that when the dilator main body is positioned in the third hole a distal end of the dilator main body is not in contact with the lower face part and so that when the catheter main body is positioned in the first hole a distal end of the catheter main body is not in contact with the lower face part. 
However, Itou discloses a storage container (1 in kit package, Figs. 1-7) and wherein the first storage part (front 22)  being a first hole that communicates the space with outside of the space on an end of the space adjacent the upper face part (cover 60, Fig. 1, Fig. 6); the second storage part being a second hole (right 22 ) that communicates the space with the outside of the space on an end of the space adjacent the upper face part (Fig. 1); the third storage part being a third hole (24) that communicates the space with the outside of the space adjacent the upper face part (it communicate by 22 with outside space); the space surrounded by the side face part including an open end (141 at top end in Fig.6); and the first hole and the third hole being provided in a support part positioned at the open end of the space and covering at least a part of the open end so that when the dilator main body is positioned in the third hole a distal end of the dilator main body is not in contact with the lower face part and so that when the catheter main body is positioned in the first hole a distal end of the catheter main body is not in contact with the lower face part (¶0028-¶0029, wherein the dilator/ catheter can be attached to the 22/24 which at 22/24, the dilator/ catheter will not touch the lower face of 10/20).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify storage container of  Mann so that the first storage part being a first hole that communicates the space with outside of the space on an end of the space adjacent the upper face part; the second storage part being a second hole that communicates the space with the outside of the space on an end of the space adjacent the upper face part; the third storage part being a third hole that communicates the space with the outside of the space adjacent the upper face part; the space surrounded by the side face part including an open end; and the first hole and the third hole being provided in a support part positioned at the open end of the space and covering at least a part of the open end so that when the dilator main body is positioned in the third hole a distal end of the dilator main body is not in contact with the lower face part and so that when the catheter main body is positioned in the first hole a distal end of the catheter main body is not in contact with the lower face part as taught by Itou for the purpose of allowing to span the catheters or used in surgical operation for attaching the catheter (Itou, ¶0028).
Re Claim 6, Mann fails to disclose wherein the first space and the second space include opposite ends, one of the opposite ends of the first space and the second space being an open end, further comprising a support part covering the open end of the first space, the first storage part being a first hole passing through the support part, the first hole possessing a center, the third storage part being an other hole passing through the support part, the other hole possessing a center, and a straight line connecting the center of the first hole and a center of the second space as seen from the one end does not pass through the center of the other hole.
However, Itou discloses a storage container (1 in kit package, Figs. 1-7) and wherein the first space (10) and the second space (20) include opposite ends, one of the opposite ends of the first space and the second space being an open end (top end of 10 and 20), further comprising a support part covering the open end of the first space (60), the first storage part being a first hole (upper 141) passing through the support part, the first hole possessing a center ( center of 141), the third storage part being an other hole passing through the support part ( lower 141), the other hole possessing a center, and a straight line connecting the center of the first hole and a center of the second space as seen from the one end does not pass through the center of the other hole ( at least one end can view that the line between the upper141 to center of 20, will pass through the lower 141 hole).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify storage container of  Mann so that the first space and the second space include opposite ends, one of the opposite ends of the first space and the second space being an open end, further comprising a support part covering the open end of the first space, the first storage part being a first hole passing through the support part, the first hole possessing a center, the third storage part being an other hole passing through the support part, the other hole possessing a center, and a straight line connecting the center of the first hole and a center of the second space as seen from the one end does not pass through the center of the other hole as taught by Itou for the purpose of allowing to span the catheters or used in surgical operation for attaching the catheter (Itou, ¶0028).
Re Claim 13, Mann discloses wherein the side face part includes a first wall (right side wall of 260), a second wall (left side wall of 260 or the wall of the kit ¶0031), a third wall (top side wall of 260) and a fourth wall (bottom side wall of 260), the first and second walls being positioned parallel to and opposite one another (Fig. 5), the third and fourth walls being positioned parallel to and opposite one another (Fig. 5), the space including a first space and a second space that are separated from one another by a partition wall positioned between the first and second spaces (piece of polymer between first space contains right 70 and second space left 70),the connector unit being positioned in the second space (annotated Fig. 5 of Mann , second storage has a second space), a tubular part of the catheter main body that axially projects from the catheter hub being positioned in the first space (first storage has a first space), the storage container possessing a largest dimension in a direction parallel to the partition wall (Fig. 5),but it fails to disclose that the dilator main body projecting away from the dilator hub and being positioned in the first space.
However, Itou discloses a storage container (1 in kit package, Figs. 1-7) and wherein the dilator main body (200) projecting away from the dilator hub and being positioned in the first space (20) and catheter (100) in a first space (20).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify space of Mann so that the dilator main body projecting away from the dilator hub and being positioned in the first space end as taught by Itou for the purpose of allowing several element in single space and facilitate the advancement/ removing of the specific element (Itou, ¶0025).
Re Claim 14, Mann fails to disclose wherein the space includes a first space and a second space that each include opposite ends, one of the opposite ends of the first space and the second space being an open end, and further comprising a support part covering the open end of the first space, the first storage part being a first hole passing through the support part, the first hole possessing a center, the third storage part being an other hole passing through the support part, the other hole possessing a center, and a straight line connecting the center of the first hole and a center of the second space as seen from the one end does not pass through the center of the other hole. 
However, Itou discloses a storage container (1 in kit package, Figs. 1-7) and wherein the first space (10) and the second space (20) include opposite ends, one of the opposite ends of the first space and the second space being an open end (top end of 10 and 20), further comprising a support part covering the open end of the first space (60), the first storage part being a first hole (upper 141) passing through the support part, the first hole possessing a center ( center of 141), the third storage part being an other hole passing through the support part ( lower 141), the other hole possessing a center, and a straight line connecting the center of the first hole and a center of the second space as seen from the one end does not pass through the center of the other hole ( at least one end can view that the line between the upper141 to center of 20, will pass through the lower 141 hole).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify storage container of  Mann so that the space includes a first space and a second space that each include opposite ends, one of the opposite ends of the first space and the second space being an open end, and further comprising a support part covering the open end of the first space, the first storage part being a first hole passing through the support part, the first hole possessing a center, the third storage part being an other hole passing through the support part, the other hole possessing a center, and a straight line connecting the center of the first hole and a center of the second space as seen from the one end does not pass through the center of the other hole as taught by Itou for the purpose of allowing to span the catheters or used in surgical operation for attaching the catheter (Itou, ¶0028).
Re Claim 20, Mann discloses wherein the space includes a first space and a second space that are separated from one another by a partition wall ( a wall between first and second storage space due to the polymer cover, ¶0055) positioned between the first and second spaces, the connector unit being positioned in the second space (annotated Fig. 5 of Mann , second storage has a second space), a tubular part of the catheter main body that axially projects from the catheter hub being positioned in the first space (first storage has a first space), the storage container possessing a largest dimension in a direction parallel to the partition wall (Fig. 5),but it fails to disclose that the dilator main body projecting away from the dilator hub and being positioned in the first space.
However, Itou discloses a storage container (1 in kit package, Figs. 1-7) and wherein the dilator main body (200) projecting away from the dilator hub and being positioned in the first space (20) and catheter (100) in a first space (20).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify space of Mann so that the dilator main body projecting away from the dilator hub and being positioned in the first space end as taught by Itou for the purpose of allowing several element in single space and facilitate the advancement/ removing of the specific element (Itou, ¶0025).
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mann (US. 20040031721A1) in view of McMichael et al. (US/6,896,141B2) (“McMichael”). 
Re Claim 11, Mann discloses wherein the space has opposite ends (Fig. 5), but it fails to disclose that one of the ends being an open end, the packaging member further comprising: a cap member removably mounted on the storage container to cover the open end and protect the medical instrument, the cap member being mounted on the storage container so that a boundary exists between the storage container and the cap member; a seal member covering the boundary between the storage container and the cap member, the seal member fixing the cap member on the storage container; and the seal member being permeable to sterilizing gas. 
However, McMichael discloses a storage container (kit package, Figs. 1-5) and wherein the space (left half 24, Fig. 3) has to ends ( bottom) and one of the ends being an open end (top end), the packaging member further comprising: a cap member (right half of 24) removably mounted on the storage container to cover the open end and protect the medical instrument (Figs. 3-4), the cap member being mounted on the storage container so that a boundary exists between the storage container and the cap member (Fig. 1); a seal member  (26 or the edges 41 ) covering the boundary between the storage container and the cap member, the seal member fixing the cap member on the storage container; and the seal member being permeable to sterilizing gas (Col. 4, lines 30-47). 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify space of Mann to include a cap so that the space has one of the ends being an open end, the packaging member further comprising: a cap member removably mounted on the storage container to cover the open end and protect the medical instrument, the cap member being mounted on the storage container so that a boundary exists between the storage container and the cap member; a seal member covering the boundary between the storage container and the cap member, the seal member fixing the cap member on the storage container; and the seal member being permeable to sterilizing gas as taught by McMichael for the purpose of allowing the sterilizing the instrument before and/or after usage (McMichael, Col. 4, lines 45-53).
 Re Claim 12, Mann fails to disclose wherein the cap member possesses an inner surface facing toward the space, the inner surface of the cap member being in contact with at least one of the catheter hub and the dilator hub. 
However, McMichael discloses a storage container (kit package, Figs. 1-5) and wherein the space (left half 24, Fig. 3) has to ends ( bottom) and one of the ends being an open end (top end), the packaging member further comprising: a cap member (right half of 24) removably mounted on the storage container to cover the open end and protect the medical instrument (Figs. 3-4), and wherein the cap member possesses an inner surface facing toward the space ( Fig. 3), the inner surface of the cap member being in contact with at least one of the catheter hub and the dilator hub ( as the cover, the cap will be contacting (inner medical article 112a).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify space of Mann to include a cap so that the cap member possesses an inner surface facing toward the space, the inner surface of the cap member being in contact with at least one of the catheter hub and the dilator hub as taught by McMichael for the purpose of allowing the sterilizing the instrument before and/or after usage (McMichael, Col. 4, lines 45-53).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mann (US. 20040031721A1) in view of Itou and further in view of McMichael et al. (US/6,896,141B2) (“McMichael”).  
Re Claim 17, Mann discloses an upper face part ( upper the face of the base 260) formed inside the side face part and on one end side of the side face part (Fig. 5) and a lower face side part (inner face of polymer that cover the 80, 60, 70, ¶0055) that is open (before adding the polymer, Fig. 5), the side face part being interposed between the upper face part and the lower face part (Fig. 5); but it fails to disclose that the first storage part being a first hole that communicates the space with outside of the space by way of the upper face part side, the second storage part being a second hole that communicates the space with the outside of the space by way of the upper face part side, the third storage part being a third hole that communicates the space with the outside of the space by way of the upper face part side, the first hole and the third hole each having a fixing part that fixes the catheter member and the dilator member respectively so that a distal end of the catheter main body and a distal end of the dilator main body do not protrude beyond the open lower face side; and a bag member enclosing the storage container and the medical instrument which is sterilized, the bag member maintaining the medical instrument in a sterilized state while the medical instrument is enclosed in the bag member, and the bag member being permeable to sterilizing gas.  
However, Itou discloses a storage container (1 in kit package, Figs. 1-7) and wherein the first storage part (front 22)  being a first hole that communicates the space with outside of the space on an end of the space adjacent the upper face part (cover 60, Fig. 1, Fig. 6); the second storage part being a second hole (right 22 ) that communicates the space with the outside of the space on an end of the space adjacent the upper face part (Fig. 1); the third storage part being a third hole (24) that communicates the space with the outside of the space adjacent the upper face part (it communicate by 22 with outside space); the space surrounded by the side face part including an open end (141 at top end in Fig.6); and the first hole and the third hole being provided in a support part positioned at the open end of the space and covering at least a part of the open end so that when the dilator main body is positioned in the third hole a distal end of the dilator main body is not in contact with the lower face part and so that when the catheter main body is positioned in the first hole a distal end of the catheter main body is not in contact with the lower face part (¶0028-¶0029, wherein the dilator/ catheter can be attached to the 22/24 which at 22/24, the dilator/ catheter will not touch the lower face of 10/20).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify storage container of  Mann so that the first storage part being a first hole that communicates the space with outside of the space by way of the upper face part side, the second storage part being a second hole that communicates the space with the outside of the space by way of the upper face part side, the third storage part being a third hole that communicates the space with the outside of the space by way of the upper face part side, the first hole and the third hole each having a fixing part that fixes the catheter member and the dilator member respectively so that a distal end of the catheter main body and a distal end of the dilator main body do not protrude beyond the open lower face side as taught by Itou for the purpose of allowing to span the catheters or used in surgical operation for attaching the catheter (Itou, ¶0028).
The modified Mann fails to disclose a bag member enclosing the storage container and the medical instrument which is sterilized, the bag member maintaining the medical instrument in a sterilized state while the medical instrument is enclosed in the bag member, and the bag member being permeable to sterilizing gas.
However, McMichael discloses a storage container (kit package, Figs. 1-5) and wherein the space (left half 24, Fig. 3) has to ends ( bottom) and one of the ends being an open end (top end), the packaging member further comprising: a cap member (right half of 24) removably mounted on the storage container to cover the open end and protect the medical instrument (Figs. 3-4), the cap member being mounted on the storage container so that a boundary exists between the storage container and the cap member (Fig. 1); a bag member (25, and/or 26 or the edges 41) enclosing the storage container and the medical instrument which is sterilized, the bag member maintaining the medical instrument in a sterilized state while the medical instrument is enclosed in the bag member, and the bag member being permeable to sterilizing gas (Col. 4, lines 30-47). 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify space of Mann to include a bag member so that the packaging member has a bag member enclosing the storage container and the medical instrument which is sterilized, the bag member maintaining the medical instrument in a sterilized state while the medical instrument is enclosed in the bag member, and the bag member being permeable to sterilizing gas.as taught by McMichael for the purpose of allowing the sterilizing the instrument before and/or after usage (McMichael, Col. 4, lines 45-53).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/HAMZA A DARB/            Examiner, Art Unit 3783                                                                                                                                                                                            /Lauren P Farrar/Primary Examiner, Art Unit 3783